Citation Nr: 0606088	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  98-10 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for weakness, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for pain in extremities 
specifically claimed as shoulder pain, claimed as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a back condition, 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for sinusitis, claimed 
as due to an undiagnosed illness.

6.  Entitlement to service connection for a nervous condition 
and sleeping problems, claimed as due to an undiagnosed 
illness.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to May 
1988 and from October 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.  
The veteran's notice of disagreement with the denial of his 
service connection claims was received in January 1998 and a 
statement of the case was issued in July 1998.  The veteran 
perfected his appeal later that same month.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issues decided herein has been developed and obtained and 
all due process concerns have been addressed.

2.  Competent, probative medical evidence does not reveal the 
veteran objectively exhibited signs or symptoms of a skin 
rash, weakness, pain in extremities, a back condition, 
sinusitis, a nervous condition or sleeping problems as 
manifestations of an undiagnosed illness or as a chronic 
condition otherwise linked or medically attributed to his 
service or any incident therein.


CONCLUSION OF LAW

A skin rash, weakness, pain in extremities, a back condition, 
sinusitis, a nervous condition and sleeping problems, all 
claimed as due to an undiagnosed illness, were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's active duty service included a period of 
service in the Persian Gulf in support of Operation Desert 
Shield/Storm.  He asserts that he has numerous complaints as 
the result of an undiagnosed illness stemming from his 
service in the Persian Gulf.  While the veteran has had 
different periods of active duty service, the analysis 
contained herein is tailored to his final period of active 
duty based on the veteran's arguments and the lack of 
complaints for or the treatment of the claimed conditions in 
the preceding active duty service records.

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2005).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2005).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to:  

(1) fatigue
(2) signs or symptoms involving skin 
(unexplained rashes or other 
dermatological signs or symptoms)
(3) headache
(4) muscle pain
(5) joint pain
(6) neurological signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the upper 
or lower respiratory system
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) 
(2005).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of  the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).

An October 1990 service medical record shows that the veteran 
had a severe fungal infection and callosity of the right 5th 
toe.  In October 1990 the veteran was screened and there was 
no evidence of any psychological problems.  A January 1991 
service medical record shows that he again was treated for a 
fungal skin infection.  A June 1991 service medical record 
reflects that the veteran indicated he had not had any 
diseases or injuries while in the Southwest Asia region, no 
fatigue, and no cough or sinus infection.  The record shows 
that the veteran had had a foot rash. A June 1991 report of 
medical examination indicates the veteran's sinuses, 
extremities, and spine were clinically evaluated as normal.  
He reported that he did not and had not had sinusitis, 
recurrent back pain, or nervous trouble.

The veteran has claimed entitlement to numerous symptoms such 
as a skin rash, weakness, pain in extremities, a back 
condition, sinusitis, a nervous condition and sleeping 
problems as due to his service in the Persian Gulf.  The 
veteran's VA medical records reveal the veteran's complaints 
of joint pains and treatment for right shoulder strain in 
March 2000.  The VA medical records also show treatment for a 
rash on the left forearm in December 1991, right forearm in 
October 1991, and left leg in September 1999.  However, a 
December 2002 VA medical record shows that examination was 
negative for rashes.  He was also negative for sinus disease 
although he did complain of fatigue.

An August 1992 VA medical record reflects that the veteran 
indicated that he was unable to sleep and a consultation was 
ordered to rule-out insomnia and anxiety.  The August 1992 VA 
consultation report does not diagnose the veteran with a 
mental disorder but merely recites the veteran's reported 
complaints.  

The veteran was afforded a battery of examinations (Persian 
Gulf Registry, mental disorders, joint, general medical) in 
connection with this claim in June 1997.  The resulting 
reports indicate the he had a history of sinusitis but was 
diagnosed with allergic rhinitis.  He had no specific mental 
disorder and had a negative musculoskeletal joint examination 
on the joints of his upper extremities, lower extremities, 
cervical spine, and lumbar spine.   

The Board finds that the claims must be denied.  The 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
an explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."  The 
record reflects the veteran has no current or undiagnosed 
skin rash; he has no current orthopedic impairment that is 
not attributable to a known clinical entity (and none linked 
by competent evidence to service); he does not have chronic 
sinusitis or an undiagnosed nasal condition or one linked by 
competent evidence to service; and he does not have a 
psychiatric disorder or a sleep disorder.  Accordingly, 
service connection for the claimed disabilities is not 
warranted.  


Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

This claim was filed and initially adjudicated prior to the 
enactment of the current notice statutes and regulations.  In 
July 2003, the veteran was notified by letter of the 
principles of service connection and informed him of the 
evidence necessary substantiate his claim that he was 
expected to provide and the evidence VA would seek.  He was 
requested to identify or submit the evidence to VA and 
reminded that it was ultimately his responsibility to submit 
any private records.  The rating decision, statement of the 
case, supplemental statement of the case, and letter to the 
veteran, apprised him of the information and evidence needed 
to substantiate the claims, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decisions.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  Thus, the Board considers VA's 
notice requirements met.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  The veteran has been notified of 
the evidence necessary to substantiate his claim and has 
responded to VA notices.  Under these circumstances, the 
Board is satisfied that any error in the timing of the notice 
was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The 
veteran has been afforded VA examinations in connection with 
this matter and the resulting reports are of record.  His 
service medical records, VA medical records, and private 
medical evidence have been associated with his claims file.  
As the veteran has not identified or properly authorized the 
request of any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).






ORDER

Service connection for a skin rash, weakness, pain in 
extremities, a back condition, sinusitis, a nervous condition 
and sleeping problems are denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


